In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00019-CV

IN RE: THE COMMITMENT OF                    §   On Appeal from the 89th District Court
GREGORY A. JONES
                                            §   of Wichita County (185,786-C)

                                            §   February 3, 2022

                                            §   Opinion by Justice Wallach

                                            §   Dissent by Chief Justice Sudderth

             JUDGMENT ON EN BANC RECONSIDERATION

      We withdraw our May 6, 2021 opinion and judgment and substitute this

opinion on en banc reconsideration. This court has considered the record on appeal

in this case and holds that there was no error in the trial court’s judgment. It is

ordered that the judgment of the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach